DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed March 17, 2022, with respect to the rejection(s) of claim(s) 1 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kietzmann et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollenbach et al. (US 2009/0149809) in view of Kietzmann et al. (US 2014/0330243).
Regarding claim 1, Bollenbach et al. (henceforth Bollenbach) discloses (Figures 1-4) a drug injection device comprising: a housing (16, 18a, 18b) having an interior surface and an exterior surface, the interior surface defining an interior space (for receiving components as depicted in Figure 1); a delivery member (needle 6) configured to have an initial state, wherein the delivery member is withdrawn inside the interior space of the housing (e.g., Figure 1A), and a delivery state, wherein a pointed end of the delivery member extends beyond the exterior surface of the housing for insertion into a patient (e.g., Figure 4A); a reservoir (5) configured to receive a volume of a drug and to be in fluid communication with the delivery member; an energy source (14) activatable by the patient or a user to actuate the reservoir to deliver the volume of the drug to the patient as a single bolus (e.g., ¶¶ [0013] and [0032]); and a lockout system configured to have a locked state, wherein the lockout system prevents movement of the delivery member relative to the housing and/or activation of the energy source, and an unlocked state, wherein the lockout system permits movement of the delivery member relative to the housing and/or activation of the energy source, the lockout system being configured to change from the locked state to the unlocked state after a preselected time period has elapsed ¶¶ [0032]-[0035] disclose a lock which prevents use of the device. Bollenbach fails to explicitly disclose the lock system being locked prior to a first use of the device and to automatically change from the locked state to the unlocked state after the pre-determined time period has elapsed. 
Kietzmann et al. (henceforth Kietzmann) teaches a drug injection device (10) which comprises a lockout system configured to prevent use of the device until a pre-determined time period has elapsed and wherein the device is configured to automatically change from a locked state to an unlocked state after said time period (see e.g., ¶¶ [0140]-[0142]). Kietzmann fails to explicitly disclose the device being locked prior to a first use of the device.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Bollenbach to comprise the automatic locking means of Kietzmann so that the device is unlocked after a certain time-period has elapsed so as to allow an additional dose to be delivered as taught by Kietzmann. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the resultant device to utilize the time-lock system prior to delivery as Kietzmann teaches that the lock functionality is provided to prevent unwanted use of the device and one of ordinary skill in the art, when provided with the disclosure of Kietzmann, would have sufficient motivation to apply the automatic locking feature of the device to be an initial lock to prevent use of the device before a first use as claimed. Kietzmann is considered to provide adequate disclosure so as to enable one of ordinary skill in the art to apply the time-lock device to function at any point in an injection procedure without change to the structure or intent of the device.
Regarding claim 31, Bollenbach further discloses wherein the housing comprises a sleeve (18a) and a guard member (16) configured to move with respect to the sleeve (e.g., Figures 1A to 4A), and wherein the pointed end of the delivery member (6) is disposed outside of the guard member in the delivery state (Figure 4A).
Regarding claim 32, Bollenbach/Kietzmann teach the claimed invention substantially as set forth above for claim 1, and Kietzmann further teaches wherein the lockout system includes a timer for determining whether the preselected time period has elapsed (¶¶ [0141]-[0142] disclose the use of either a mechanical or electronic timer). The cited combination of claim 31 utilizes either disclosed timer to operate the time-lock function of the device as set forth above.
Allowable Subject Matter
Claims 20-24 and 26 are allowed.
Claims 3-10, 14, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: regarding claim 14, the closest prior art is considered to be Bollenbach in view of Kietzmann which discloses an injection device comprising a time-lock function to prevent actuation of the device until a desired time period has elapsed. Claim 14 requires the lockout system to engage with the trigger member to prevent movement of the trigger in the locked state. The trigger member of Bollenbach is an actuation means for its lock system whereby depression of the trigger moves the system to the unlocked state and as such it would not be obvious to one of ordinary skill in the art to modify the trigger assembly of Bollenbach to be blocked by the locking system as claimed. Furthermore, the lockout system of Kietzmann is designed to inhibit movement of the plunger rod until the desired time period has elapsed and the system is not engaged with a trigger or other actuation means and as such it would not have been obvious to modify the trigger assembly of Bollenbach to be the portion of the device blocked by the lockout system of Kietzmann. For at least these reasons the claim would be allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783